Citation Nr: 1410234	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES



1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant, who is the Veteran, served on active duty from April 1979 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2007 (posttraumatic stress disorder (PTSD)) and in April 2011 (psychiatric disorder other than PTSD of a Department of Veterans Affairs (VA) Regional Office (RO).   

In a rating decision in September 2007, the RO denied service connection for PTSD.  The Board construes the Veteran's correspondence in June 2008 as a timely filed notice of disagreement and an appeal of the claim is still pending.  In a rating decision in April 2011, the RO denied service connection for separation disorder.  VA records show a diagnosis of major depressive disorder.  The scope of a claim for service connection for a psychiatric disorder is not restricted to the specific diagnosis alleged by a claimant, but includes any mental disorder which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  The claim of service connection for separation disorder has therefore been restyled as a claim of service connection of psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In a rating decision in September 2007, the RO denied service connection for PTSD.  The Board reasonably construes the Veteran's correspondence in June 2008 as a timely filed notice of disagreement.  



As the RO has not issued a statement of the case, addressing the claim, the claim is remanded for further due process development.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

On the claim of service connection for a psychiatric disorder other than PTSD, while the record contains some service personnel records, the records appear incomplete and there has been no formal finding of unavailability.  As VA is required to make reasonable efforts to help a claimant obtain relevant service department records, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a statement of the case on the claim of service connection for PTSD.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal. 

2.  Make another request for the Veteran's service personnel file, including any records of disciplinarian action, such as a reduction in rank, resulting in a General Dischage under Honorable Conditions for discreditable involvement with military or civil authorities.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 






3.  Make a specific request for records of the Veteran's participation in an alcohol and drug treatment program at the U.S. Air Force Clinic at RAF Bentwaters, England, from September 1987 to June 1988.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4.  After the above development, adjudicate the claim of service connection for a psychiatric disorder other than PTSD.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


